                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

AMYIAH COHOON, a minor,
by and through her parents,
Richard Cohoon and Angela Cohoon,

       Plaintiff,
                                                           Case No. 2:20-CV-620-JPS
v.

JOSEPH KONRATH and CAMERON KLUMP,

       Defendants.


                          DECLARATION OF ALLISON DAVEY



STATE OF WISCONSIN           )
                             ) ss.
MARQUETTE COUNTY             )


       I, ALLISON DAVEY, being first duly sworn upon oath, deposes and states as follows:

       1.      I am a Public Health Nurse for Marquette County and have been in his position

for approximately four and a half years. I was employed as a registered nurse for approximately

15 years before my employment with the County. This Declaration is based on my personal

knowledge and review of records and documents which are under my possession and control or

otherwise accessible through the County.

       2.      On March 25, 2020, I received an email from Nicole Wollert, nurse for the

Westfield School District. In this email, Nurse Wollert stated the school district had learned in

the past week from a mother of a student that her daughter had contracted COVID-19 while on

the recent band trip to Florida and is now in a hospital and may be placed on a “respirator.”



                                               1

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 6 Document 18
Nurse Wollert asked me in this email if there were any confirmed cases of COVID-19 in

Marquette County, where this student (later learned to be Ms. Amyiah Cohoon) lived.

       3.      In response to her March 25th email referenced above, I spoke with Nurse Wollert

on the telephone and confirmed there were no confirmed cases of COVID-19 in the County. I

also requested contact information for Ms. Cohoon’s family from Nurse Wollert so that I could

reach out to the family to start contact tracing if Amyiah did have COVID-19. It is State

Protocol that the Health Department is notified of diagnosis and testing of Category 1 diseases

immediately upon identification. COVID-19 is a Category 1 disease, meaning under Wisconsin

Department of Health Services Administrative Codes, a diagnosis of COVID-19 must be

reported immediately to the local health officer, which was Jayme Sopha, Director and Health

Officer for Marquette County Health Department. If Amyiah was diagnosed, I was concerned

that I had not been notified of this in a timely manner. This was the Department’s standard

protocol regarding potential threats of communicable diseases.

       4.      I called Ms. Cohoon’s mother, Ms. Angela Cohoon, later on March 25, 2020.

Angela Cohoon stated in this conversation that they had taken Amyiah to the emergency room at

Divine Savior Hospital in Portage, Wisconsin. I asked Angela how Amyiah was doing, what

symptoms Amyiah had, where Amyiah had traveled recently, and what contacts she recently had

with friends or family members. I also asked if they were self-quarantining since Amyiah had

become ill. Angela told me, in part, that Amyiah’s symptoms began on March 19th or March 20th

and that both Amyiah and Mrs. Angela Cohoon returned from the school’s band trip on March

15, 2020.




                                               2

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 2 of 6 Document 18
       5.      I asked Angela Cohoon in our phone conversation to contact the County Health

Department if she had any questions or concerns or if she thought the County could assist the

situation in any way.

       6.      After my telephone call with Angela Cohoon, I called the Divine Savior

emergency room and spoke with a nurse, named Lindsey, who confirmed Amyiah was in the

emergency room and was most likely going to be tested for COVID-19 and transferred to the

children’s hospital at UW-Madison.

       7.      Later on March 25, 2020, I emailed Nurse Wollert at the School District asking

her about the length of the band trip to Florida and if she had a list of all students, teachers, and

chaperones who went on the trip, as well as telephone numbers for each person.                  This

information would be necessary if Amyiah tested positive for COVID-19, because the County

Health Department would have had to: (1) follow up with each individual on their current health

status and symptomology; (2) request a 14 day quarantine for each of those people; and (3)

follow up twice a day by telephone with each person during the quarantine to check on their

symptoms, requesting those with symptoms to get tested for the virus. It was my understanding

that many Marquette County residents were on this trip.

       8.      Through communications with Nurse Wollert from the School District, I learned

the School District had been receiving telephone calls from parents who were concerned their

children had been exposed to COVID-19 on the band trip. I learned these concerns stemmed

from students and parents seeing Amyiah Cohoon claim on social media that she had COVID-

19.

       9.      During the morning of March 26, 2020, I received notification through the state’s

reporting system that Amyiah had tested negative for COVID-19.



                                                 3

            Case 2:20-cv-00620-JPS Filed 04/24/20 Page 3 of 6 Document 18
       10.     In response to Nurse Wollert’s follow-up inquiry as to whether Amyiah Cohoon

had tested positive for COVID-19, I responded later on March 26, 2020, that the County still had

no confirmed cases of the virus and to let me know if the County could be of any more

assistance.

       11.      Later on March 26, 2020, the School District’s superintendent, Robert Meicher,

contacted me asking if there were any confirmed COVID-19 cases in the County, in light of at

least one social media post apparently made by Amyiah Cohoon. I advised Mr. Meicher that

there were no confirmed cases and that the School District would be notified of any confirmed

cases through the County’s Emergency Operation Center.

       12.     The Emergency Operation Center was a County system implemented to deal with

the County’s coordinated response to the spreading virus operationally across County

departments. Health Department Director Jayme Sopha was the Incident Commander, with

different tasks delegated to different County officials.

       13.     The Health Department, including myself, had received telephone calls from other

parents and concerned citizens regarding Amyiah Cohoon’s social media postings about having

COVID-19. Heath Department resources were shifted away from other day to day tasks of

dealing with COVID-19 issues and other public health issues to responding to these numerous

calls. We explained to the concerned citizens that there were no confirmed cases of COVID-19

in the County and tried to alleviate their concerns and fear about the positive COVID-19 that

Amyiah’s posting portrayed; however, our attempts to alleviate concerns did not appear to be

able to keep pace with the growing disturbance and concern within the community. The Health

Department was also made aware by Nurse Wollert that the School District had been receiving

numerous telephone call from concerned citizens and parents regarding Amyiah’s social media



                                                  4

          Case 2:20-cv-00620-JPS Filed 04/24/20 Page 4 of 6 Document 18
postings about having COVID-19, expressing increased concern and fear about the potential

positive COVID-19 case.

       14.     Around 5:30 p.m. on March 27, 2020, I received a telephone call from School

District Nurse Wollert that parents of students continued to call the School District regarding

Amyiah’s social media postings regarding being positive for COVID-19. Nurse Wollert emailed

me a copy of Amyiah’s latest social media posting in which she stated she was “finally home

after being hospitalized for a day and a half. [She was] still on breathing treatment but ha[d]

beaten the corona virus. Stay home and be safe.” The posting included a photograph of Amyiah

in a hospital gown, on a hospital bed, with a breathing mask on.

       15.     Following my communication with Nurse Wollert, I called Sheriff Joseph

Konrath and asked if he would follow up with Amyiah regarding her social media postings on

having COVID-19. I told the Sheriff the County has not had any confirmed COVID-19 cases to

date, yet Amyiah was still posting she had the virus and had been treated for it, which was

causing a disturbance within the community, including unfounded panic and fear.

       16.     My intent in requesting the Sheriff to follow up with Amyiah was to hopefully

have the social media postings voluntarily taken down. COVID-19 was still a relatively new

public health crisis at the time and remains a difficult and dynamic pandemic that our Health

Department is constantly responding to in changing ways. The Health Department was receiving

calls from citizens who were scared and increasingly anxious about the health climate at that

time, including regarding Amyiah’s postings on the virus since the County had reported there

were not confirmed cases to that point.

       17.     Prior to contacting the Sheriff, I had consulted with Jayme Sopha, the Director of

the Health Department, on different ways to help alleviate the increasing concerns of citizens



                                                5

         Case 2:20-cv-00620-JPS Filed 04/24/20 Page 5 of 6 Document 18
regarding the virus. Regarding Amyiah’s statements that she had COVID-19 even though she

tested negative for it, Ms. Sopha and I discussed contacting law enforcement to follow up with

Amyiah about potentially taking down these postings.

        18.       Based upon feedback the Department was receiving from citizens and feedback

the School District representatives shared they too were receiving from citizens, citizens were

getting increasingly scared of the potential positive case that Amyiah was representing she had

through her social media postings.      If Amyiah was in fact positive for COVID-19, as she

described in her social media post, dozens of individuals who were on the trip to Florida would

have been expected to call off of work in order to self-quarantine and to self-isolate from some in

their families.



        Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.

                                             Executed this 24th day of April, 2020.


                                             s/ Allison Davey
                                             Allison Davey




                                                6

          Case 2:20-cv-00620-JPS Filed 04/24/20 Page 6 of 6 Document 18
